Title: To James Madison from Bird, Savage, and Bird, 21 July 1802
From: Bird, Savage, and Bird
To: Madison, James


Sir,
London 21 July 1802.
The last time we had the honor to address you was on the 29th. April last by the William via New York & copy by the Juno via Philadelphia.
We have by this opportunity transmitted to the Secretary of the Treasury copies of our various half yearly accounts with the United States to the 30 June 1802 viz:


Our Acct. with the United States, Diplomatic fund to which we have made an advance of £1000.— on loan, & the balance of which is transferred to our debit in new acct. in
£ 248.10. 8.


Our dtto. British Treaty Fund the balance of which is transferr’d to our Debit in new acct. in
" 104.16. 1.



Our dtto. Barbary Treaty Fund to which we have made an advance of £2700.— on loan, & the balance of which is transferr’d to our debit in new acct. in
" 278.17. 6.


Our dtto. Fund for the relief & protection of Seamen the balance of which is transferr’d to our debit in new acct. in
"  10. 1. 9.


Our dtto. Fund for the prosecution of claims in Prize causes, balanc’d
—.—.—.


Our dtto. Suspense acct. for articles paid by order of His Excellency Rufus King, without assignment to any of the above accts. to which we have made an advance of £300.— & of which the balance is transferr’d to our debit in new acct. in
" 67. 8.10.


Our dtto. For money advanced by us on loan the amount of which to our Credit is
4000.  .  .


In making these advances we have follow’d the plan agreed on with Mr. King of advancing £1000.— at a time when the accounts were deficient of cash, on the principle that as Bankers to the United States we ought not to be without cash in hand. On this principle we have on the 18th. inst. made a further advance of £1000. on loan to the British Treaty Fund to provide for the payment that day of a quarter’s Salary to C. Gore Esqr. The payment of £500.— to Mr. Trumbull the 5th. commissioner on the 2d. Feby. last is on the receipt of Mr. Moore the Secretary to the board on acct. of the contingent expences & the Salary of the 5th. Commissioner. We have been applied to by Mr. Gore & Mr. Pinkney the two American Commissioners to know if we wou’d advance £375. towards a further payment for the contingent expences & the 5th. Commissioner. On thr. stating that the British Government had advanced its proportion, & that if we did not make this advance the business of the board must Stop, we have consented to make this further deviation from the instructions we had received from the Secretary & shall advance this amount.
We hope in all the instances in which we have deviated from these instructions to make no disbursements beyond the Sums remitted, we shall be justified by the nature of the case & our Knowledge that the articles for which we paid were authoriz’d by law & the services perform’d or at least performing. An additional motive was our inclination to attend to the personal accomodation of the Gentlemen here who would have been much incommoded by not receiving their salaries regularly.
In cases where it wou’d have been presumption in us to have assum’d a judgement whether services had been perform’d, till you or the Secretary of the Treasury provided for them, we have declined making advances desired both by Mr. King & your Consul Mr. Erving.

We are however placed in a Situation of great difficulty & delicacy by not having received any answers from you or the Secretary ⟨of⟩ the Treasury to our various letters, asking for remittances & further instructions, & we are apprehensive that by some means or other our letters do not regularly come under your notice. We will therefore recapitulate the dates of them that you may have them laid before you:
13 Jany. 1802
21 Feby. 1802
13 March 1802
22 dtto.    "
29 April 1802
In this last we stated that our advances in May would Amount to £4102.7.5. including a payment not yet made of £766.15.4. to Mawhood & Co. on the Barbary Treaty Fund, which we suppose that knowing the State of the accts. Mr. King has postpon’d applying to us for.[…] present State of the accts. requires a remittance of […] ⟨a⟩dvances, besides providing for the salaries &a. […], & for such contingencies as Mr. King & Mr. Erving […] pointed out including the £766.15.4. to Mawhood & Co. & the large demands of the Proctors in the Prize causes.
We flatter ourselves that you will fall on some plan to keep us in future in remittance for all these demands, with a fund in hand for unavoidable contingencies, & we are with sentiments of high respect Sir, Your most obedient Servants
Bird Savage & Bird
We are just inform’d that the payment of the £766.15.4 will be wanted.
 

   
   RC (DNA: RG 59, Letters Received from Bankers). Docketed by Brent as received 3 Oct., with his note: “Remittances, amounting to 60. or 70.000 Dollars, have been made in the course of this year, of which the receipt is not acknowledged in this letter. Most of this sum must have long since got to hand; and Mr Gallatin is now taking measures for making a further remittance. I have informed Messrs B, S & B of this last Circumstance. DB.” Ms torn by removal of seal.



   
   Daniel Brent replied on 4 Oct. 1802 (DNA: RG 59, IC, vol. 1), in JM’s absence from Washington, assuring the bankers that “the Secretary of the Treasury will immediately take measures for causing a remittance, of fifty odd thousand dollars, to be made to you” and that “this sum with the others that will have reached you beforehand, will relieve you from the difficulties and perplexities which you state in the many letters quoted in the one of which I … acknowledge the receipt.”


